DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s argument filed on 03/29/2021 is entered and reviewed. Accordingly the action is made final. 
Claim status: 
Claims 1-20 are pending.
Claims 4, 6, 17 and 20 are amended.
No claim is cancelled.
No claim is new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Appl. No.
Claim Correspondence
17072505
1,2, 8,9, 14, 15
4, 17
5, 11, 18
6, 12, 19
7, 13, 20
16276272
1-3, 8-9, 14-16
4, 10, 17
5, 11, 18
6, 12, 19
7, 13, 20


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. Pub. No. 16276272 in view of Lavrov et al. (US patent publication: 20150193711, “Lavrov“).

This is a provisional nonstatutory double patenting rejection.

Instant appl. 17072505 claim 1
Appl. No. 16276272 claim 1
A computing system comprising:
A computing system comprising:
at least one processor; 
a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at 

a non-transitory computer-readable medium; and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one 


while rendering the three-dimensional view, receive an indication requesting creation of a coordination issue that relates to a portion of the rendered three-dimensional view;
receive an indication requesting creation of a coordination issue that relates to a portion of a rendered three-dimensional view of a construction project;
in response to the receipt of the indication, create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue, the data set including (i) the screenshot of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue; and
in response to the receipt of the indication, create a data set defining the coordination issue, the data set including (i) a representation of the portion of the rendered three-dimensional view, and (ii) data indicating an assignee of the coordination issue; and

cause an indication of the coordination issue to be presented to a client station associated with the assignee.


	Claim 1 of instant application differs from claim of appl. Is only: render a three-dimensional view of a construction project;	
Lavrov teaches render a three-dimensional view of a construction project;(“[0055] As described in greater detail herein, in one embodiment, the application program 226 may include project viewing software configured to display a project rendering (e.g., drawing, blueprint, building information model (BIM), project related documents, etc.) for display on the display unit 208 and further allow user interaction with the project rendering. The project viewing software may be compatible with other existing programs or software. Accordingly, the project viewing software of the present disclosure is configured to receive and convert existing project data (e.g., created three-dimensional (3D) BIM models) from other programs and further render the received data into compatible rendering on the mobile device 14, such that users in the field can view, manipulate, and work directly with the project rendering in the field.”) 
Lavrov and appl No. 16276272 are analogous as they are both from the displaying issues of a construction project for solving the issues.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified appl No. 16276272 by rendering a three-dimensional view of a construction project as taught by Lavrov.
The motivation for the above is to view the construction project at a display.

Claims 2, 4-9, 10-15 and 17-20 of the instant application recites limitations that are similar to the limitations recited in claims 2-20 of the appl. 16276272 and therefore are also obvious over claims 2-20 of the appl. 16276272.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lavrov et al. (US patent publication: 20150193711, “Lavrov“) in view of Jacobi et al. (US Patent Publication: 2012/0310602, “Jacobi”).

Regarding claim 1, Lavrov teaches,   A computing system (Fig. 1) comprising: at least one processor (processor of mobile device 14a; Fig.2 element 202)
a non-transitory computer-readable medium (Fig. 2 hard Disk Drive 216); and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system (“0058] In one embodiment implemented using software, the software may be stored in a computer program product and loaded into the computing system 200 using removable storage drive 218, hard drive 216 or communications interface 228. The control logic (e.g., software), when executed by processor 202, causes processor 202 to perform the functions described herein.”)  to:
render a three-dimensional view of a construction project;(“[0055] As described in greater detail herein, in one embodiment, the application program 226 may include project viewing software configured to display a project rendering (e.g., drawing, blueprint, building information model (BIM), project related documents, etc.) for display on the display unit 208 and further allow user interaction with the project rendering. The project viewing software may be compatible with other existing programs or software. Accordingly, the project viewing software of the present disclosure is configured to receive and convert existing project data (e.g., created three-dimensional (3D) BIM models) from other programs and further render the received data into compatible rendering on the mobile device 14, such that users in the field can view, manipulate, and work directly with the project rendering in the field.”) 
while rendering the three-dimensional view, receive an indication requesting creation of an issue that relates to a portion of the rendered three-dimensional view; (“[0069]…..As previously described, in some instances, a user in the field (e.g., at a construction site) may be performing one or more project management processes and may need to document problems or issues with the construction site. For example, a project coordinator, such as a foreman, may walk through a building under construction so as to ensure that the building is being constructed as intended and, during such walk through, may identify issues that require attention and need to be resolved before the building is considered complete. Furthermore, field personnel may need to review the plans, including any issues that the foreman found, during construction so as to ensure that the task with which they are responsible (e.g., plumber installing piping system) is being carried out as planned in accordance with the building model.” ) but doesn’t expressly teach that the issue is a coordination issue.
However, Jacobi teaches, creation of a coordination issue (“[0027] As discussed above, at the conclusion of the construction phase of a building lifecycle, various contractors may have developed numerous separate BIMs. To make those BIMs useful to an FM group, it may be necessary to combine these BIMs into a single virtual model. Such a process is called "coordination" and may consist of stacking the models, identifying clashes, identifying other coordination issues, and resolving all clashes and coordination issues.”) 
Lavrov and Jacobi are analogous as they are both from the displaying issues of a construction project for solving the issues.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lavrov to include the creation of a coordinate issue that relates to a portion of the rendered three-dimensional view as taught by Jacobi.
The motivation is to enhance features of Lavrov to include solving the issues arising from different models used by different contractors in a construction project. 
 Lavrov as modified by Jacobi  teaches, in response to the receipt of the indication, create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue, the data set including (i) the screenshot of the portion of the rendered three-dimensional view,  (Lavrov, “[0069]….As described in greater detail herein, the issue creation and management module 318 is configured to allow a user to interact with a project rendering (e.g., building plan) in the field and create one or more fully-featured, easy-to-identify, and highly legible issue mark-ups on the building plan.”)
and (ii) data indicating an assignee of the coordination issue; (Lavrov, “[0069]…..The issue mark-ups include informative data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner”.) and
cause an indication of the coordination issue to be presented to a client station associated with the assignee. (Lavrov, “[0083]….For example, in the event that there is a plumbing issue (e.g., incorrect pipe component installed), as indicated by issue mark-up of FIG. 9, for example, the responsible party (e.g., plumber) may have access to the building plan including the specific issue mark-up. Accordingly, the plumber is able to access and interact with the marked-up building plan from the cloud-based service 20 via their mobile device 14 while in the field and review the issue mark-up to which they are assigned as the responsible party.”)

Claim 8 is directed to a method and its steps are similar in scope and functions of the elements of the device claim1 and therefore claim 8 is rejected with rationales as specified in the rejection of claim 1.

Claim 14 is directed to a non-transitory computer readable storage medium (Lavrov, “0058] In one embodiment implemented using software, the software may be stored in a computer program product and loaded into the computing system 200 using removable storage drive 218, hard drive 216 or communications interface 228. The control logic (e.g., software), when executed by processor 202, causes processor 202 to perform the functions described herein”) and its elements are similar in scope and functions of the elements of the device claim1 and therefore claim 14  is rejected with rationales as specified in the rejection of claim 1.

Regarding claims 2, 9 and15, Lavrov as modified by Jacobi teaches, wherein the program instructions stored on the non-transitory computer-readable medium are executable by the at least one processor to cause a first client station to (i) render the three-dimensional view of the construction project.(Lavrov, [0055]…..“Accordingly, the project viewing software of the present disclosure is configured to receive and convert existing project data (e.g., created three-dimensional (3D) BIM models) from other programs and further render the received data into compatible rendering on the mobile device 14, such that users in the field can view, manipulate, and work directly with the project rendering in the field.”) 
, (Lavrov, “[0069]]…..As previously described, in some instances, a user in the field (e.g., at a construction site) may be performing one or more project management processes and may need to document problems or issues with the construction site. For example, a project coordinator, such as a foreman, may walk through a building under construction so as to ensure that the building is being constructed as intended and, during such walk through, may identify issues that require attention and need to be resolved before the building is considered complete. Furthermore, field personnel may need to review the plans, including any issues that the foreman found, during construction so as to ensure that the task with which they are responsible (e.g., plumber installing piping system) is being carried out as planned in accordance with the building model.”)
and wherein the program instructions stored on the non-transitory computer-readable medium are executable by the at least one processor to cause the indication of the coordination issue to be presented to a second client station remote from the first client station. (Lavrov, “[0083]….For example, in the event that there is a plumbing issue (e.g., incorrect pipe component installed), as indicated by issue mark-up of FIG. 9, for example, the responsible party (e.g., plumber) may have access to the building plan including the specific issue mark-up. Accordingly, the plumber is able to access and interact with the marked-up building plan from the cloud-based service 20 via their mobile device 14 while in the field and review the issue mark-up to which they are assigned as the responsible party.”)
Lavrov as modified by Jacobi teaches, wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing system to: responsive to a user input, reposition the three-dimensional view such that a different portion of the construction project is rendered; (Jacobi, “[0033] According to one embodiment, the building view 204 may be manipulated by turning on and off certain filters (not shown). For example, a filter may be activated to only display even or odd floors of the building in the building view 204. In another example, a filter may be activated to only display garage levels or commercial levels in the building view 204. In yet another example, a filter may be activated to not display walls within the building view 204. Filters and other controls may be controlled through a toolbar 206. The toolbar 206 may also change view and perspective information for the building view 204. For example, the toolbar 206 may include zoom and rotate buttons.
It would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Lavrov as modified by Jacobi to have included, responsive to a user input, reposition the three-dimensional view such that a different portion of the construction project is rendered as taught by Jacobi. 
The motivation for this modification is to provide controllability to a client/user to navigate the three dimensional view (rotating or displacing) so that any additional coordination issue can be determined visually.) and
(Lavrov, “[0088] The system is further configured to create additional visual markups to existing issues during the work flow process of managing the issue. This may allow for enhancement of the information available for known issues. This may also allow visual communications between multiple parties involved in the project management process. In more detail, the system may create additional visual markups. The additional markups may be, for instance, a photo of the inspecting object or additional drawing. The additional markup may thereby document the state when issue is resolved to the satisfaction of the client or parties involved in the project management process.”) 

Regarding claims 4 and 17, Lavrov as modified by Jacobi teaches, wherein the program instructions executable to cause the computing system to cause an indication of the coordination issue to be presented to a client station associated with the assignee comprise program instructions that are executable by the at least one processor to cause the computing system to: send to a back-end platform the data set defining the coordination issue; (Lavrov, “[0014] The issue mark-ups, as well as marked up drawings, may be stored in the cloud-based service to share with other users on their respective mobile devices, thereby allowing other distributed users to view issue mark-ups of project drawings”) and
. (Jacobi, “[0049] FIG. 8 is a block diagram illustrating an exemplary display for alerting a technician of scheduled maintenance for a component in a facilities management information system according to one embodiment. A display 800 may include a building view 802. While a user is viewing information about the environment displayed in the building view 802, a user may be displayed an alert 810 about a component with scheduled maintenance. According to one embodiment, the alert 810 is generated from location information of the mobile device carried by the user. According to another embodiment, the alert 810 is transmitted to the user's mobile device from a supervisor or server. The alert 810 may notify the user of work assigned to a component 802. The alert 810 may include a message 810a providing instructions to the user, a part identification 810b, an action to be performed 810c, and inputs 810d and 810e to allow the user to indicate that the maintenance was completed or postponed, respectively.”)

Regarding claims 5, 11 and 18, Lavrov as modified by Jacobi teaches, wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing system to: present a summary of at least a portion of the data set defining the coordination issue; (Lavrov,  Fig. 8 and  “[0081] FIG. 8 illustrates the presentation of an issue creation and management interface 362 on a touchscreen display 208 of a mobile device 14 consistent with the present disclosure. As shown, the interface 362 may provide a variety of tools or options, such as a drop down menu 364, from which the user may select so as to effectively sort and filter records of created issues associated with issue mark-ups of a building plan (shown in FIG. 9). In one embodiment, the interface 362 may visually provide the user with a list of the issue records 366a-366n for each issue mark-up.”) and
cause remote client stations to present respective summaries of at least a portion of the data set defining the coordination issue ( Lavrov [0080] “….Upon storing in the cloud-based service 20, for example, the marked-up building plan may be shared with other users on their respective mobile devices, thereby allowing other distributed users to view issue mark-ups of the building plan.” Fig. 8 and “[0081] FIG. 8 illustrates the presentation of an issue creation and management interface 362 on a touchscreen display 208 of a mobile device 14 consistent with the present disclosure. As shown, the interface 362 may provide a variety of tools or options, such as a drop down menu 364, from which the user may select so as to effectively sort and filter records of created issues associated with issue mark-ups of a building plan (shown in FIG. 9). In one embodiment, the interface 362 may visually provide the user with a list of the issue records 366a-366n for each issue mark-up.”)


Regarding claims 6, 12 and 19 Lavrov as modified by Jacobi teaches, wherein the program instructions executable to cause the computing system to cause remote client stations to present respective summaries of at least a portion of the data set  (Lavrov, “[0014] The issue mark-ups, as well as marked up drawings, may be stored in the cloud-based service to share with other users on their respective mobile devices, thereby allowing other distributed users to view issue mark-ups of project drawings”)

Regarding claims 7, 13 and 20, Lavrov as modified by Jacobi teaches, wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing system to: present at least one visual summary of an aggregate of additional data sets defining additional coordination issues that relate to additional aspects of the construction project. (Lavrov, Fig. 8 and “[0081] FIG. 8 illustrates the presentation of an issue creation and management interface 362 on a touchscreen display 208 of a mobile device 14 consistent with the present disclosure. As shown, the interface 362 may provide a variety of tools or options, such as a drop down menu 364, from which the user may select so as to effectively sort and filter records of created issues associated with issue mark-ups of a building plan (shown in FIG. 9). In one embodiment, the interface 362 may visually provide the user with a list of the issue records 366a-366n for each issue mark-up.”).

Response to Arguments
Applicant’s arguments, see remarks, page 11, filed 03/29/2021, with respect to objections to claims 4 and 17 have been fully considered and are persuasive.  Therefore the objection has been withdrawn.

 
Applicant’s arguments, see remarks, page 11, filed 03/29/2021, with respect to rejection of claims under non-statutory obvious type double patenting have been fully considered and are not persuasive as terminal disclaimer has not been filed. Therefore the rejection has been maintained.


Applicant’s arguments, see remarks, page 11, filed 03/29/2021, with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are not persuasive. Therefore the rejection has been maintained.

Applicant argues, see remarks Pages 12-13, “The office action cites to paragraph 69 of Lavrov as allegedly disclosing this feature. Office Action, p. 10. But Applicant has not found any teaching or suggestion of this feature in Lavrov. ……Thus, at best, Lavrov describes marking up a building plan with notes to identify problems observed in the physical construction of a building. But Applicant has not found any disclosure in Lavrov that describes capturing any screenshot at all, let alone in the manner recited by claim 1.

Examiner replies, the broadest reasonable interpretation of capturing screenshot that is consistent with the interpretation of that those skilled in the art would reach is applied in the rejection. The claim recites, “create a data set defining the coordination issue by capturing a screenshot of at least the portion of the rendered three-dimensional view of the construction project and including the screenshot within the data set defining the coordination issue”.  Lavrov [0069] describes the creation of issue markup in a building plan which is described in more details Paragraph [0074-0077]. Paragraph [0074] and [0076] discloses an interaction module allows a user to interact with displayed building plan.  The displayed building plan is the original building plan.  When Lavrov “[0077] The issue creation and management interface provides the user with a variety of tools or options when creating and managing the issue mark-ups.  The interface may provide a user with the ability to manipulate one or more elements of the building plan on the fly, such as the type of view (e.g., bird's eye, side, sectional, magnified, etc.). The interface may further allow the user to select specific areas on the building plan in which to include an issue mark-up and further input informative data associated with the issue mark-up.”   The view of this one or more element of building plan or specific area of the building plan comes from the displayed original building plan which is interpreted as the captured screenshot of the project rendering because the specific part is captured from a displayed building plan. Paragraph [0077] additionally indicates that the issue creation and management interface has the screenshot of the part of project rendering and informative data (defining the issue). 
The interpretation of the screenshot is also commensurate with dictionary definition of screenshot “an image that shows the content of a computer display”.  Fig. 9 of Lavrov shows issue record with image of corresponding part of building plan. The corresponding part of building plan is the captured screenshot of a part of original building plan displayed by an interaction module in paragraph [0074]. 
In summary, Lavrov displays original rendering of building plan. Lavrov’s issue creation and management modules creates markup building plan by taking a portion of displayed original rendering of building plan and including user input defining an issue of 

Applicant argues, see remarks Page 14, “Additionally, Applicant submits that it would not have been obvious to modify Lavrov to capture a screenshot and include the screenshot within a data set defining a coordination issue as recited by claim 1 ….. Lavrov, ]j 69. In this manner, Lavrov helps make sure that the construction “is being carried out as planned in accordance with the building model.” Id.”
Examiner replies, Lavrov was not modified to capture a screenshot. Lavrov was modified to bring the teaching of “coordination issue” from Jacobi as Lavrov tells about generic issue.

Applicant argues, see remarks Page 15, “Accordingly, Applicant submits that the system in Lavrov is only concerned with identifying problems in the physical construction of the building after the building plan is finalized and approved for construction, and Lavrov is not concerned with identifying problems in the building plan itself. As such, Applicant submits that a person of ordinary skill in the art would not have modified Lavrov to capture a screenshot of a portion of the building plan to be included in a data set defining a coordination issue that relates to the portion of the building plan.”
requesting creation of a coordination issue that relates to a portion of the rendered three-dimensional view;” The limitation claims requesting creation of coordination issue relating a portion of the rendered three dimensional view.  The claim recited the created issue is related to a portion of the rendered three dimensional view. Lavrov’s issue of the physical building is the issue related to rendered or displayed building plan. The claim doesn’t recite any requirement that the rendered building plan will not have issue that exist in the physical building or the claim didn’t recite that the coordination issue is the issue before physical building is made. The claim recites, the issue “related to the portion of the rendered three dimensional view”. Lavrov Fig. 9 shows issue related to a portion of rendered building plan. As Lavrov’s issue is related to a displayed view of a building plan, the limitation is taught by Lavrov. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612